Citation Nr: 1514852	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-16 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  He died in November 2009.  The appellant seeks recognition as the Veteran's surviving spouse for VA benefit purposes.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 administrative decision by the Philadelphia, Pennsylvania RO.  Jurisdiction has since been transferred to the Atlanta Georgia RO. 

The appellant testified at a hearing in front of the Decision Review Officer (DRO) in March 2013. A transcript of the hearing has been associated with the claim file.

The Board notes that the record does not contain a statement from the appellant's accredited representative.  However, a report of contact dated in February 7, 2014 reflects that the appellant's representative was requested to complete a VA Form 646 and/or provide an equivalent.  The representative was given 10 days to complete the VA Form 646.  A handwritten note from the DRO dated February 24, 2014 on the report of contact, states that the representative did not get the VA Form 646 done in the 10 days allotted.  Therefore, the case was being certified to the Board.  The appellant's representative was given appropriate time and notice to submit a statement on behalf of the appellant and no statement was submitted.  Therefore, the Board finds that the appellant was given due process and there is no need for a remand. 

The Board has reviewed the Virtual VA and Veterans Benefits Management System and notes that there is no electronic file for the appellant.




FINDINGS OF FACT

1.  The appellant divorced her ex-husband in January 2009.

2.  The Veteran and the appellant legally married on April [redacted], 2009.
 
3.  For the time period prior to January 2009, the appellant and the Veteran were legally precluded from establishing a common law marriage.

4.  The Veteran died in November 2009.  

5.  The appellant and Veteran were married for less than one year prior to the Veteran's death and no child was born to the appellant and the Veteran prior to their marriage or during their marriage.


CONCLUSION OF LAW

The criteria for establishing entitlement to recognition as the surviving spouse of the Veteran, on the basis of establishing a common law marriage prior to April [redacted], 2009, for the purpose of receiving VA death benefits have not been met.  38 U.S.C.A. §§ 103, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.50, 3.53, 3.205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Legal Criteria and Analysis

When a Veteran dies, his or her surviving spouse may be eligible to VA death benefits, to include DIC benefits, death compensation and death pension.  See 38 U.S.C.A. §§ 1121, 1310 & 1541 (West 2002); 38 C.F.R. § 3.50(a) (2014). 

The term "surviving spouse" means a person of the opposite sex who was legally married as defined by 38 C.F.R. § 3.1(j) , was the spouse of the Veteran at the time of the Veteran's death and (1) lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the Veteran or, after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. § 3.50 (2014). 

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  Proof of marriage may be established by documentation such as a certificate of marriage, affidavits, official reports or any other secondary evidence that supports the proposition that a marriage actually occurred.  See 38 C.F.R. § 3.205 (2014). 

If the appellant is established as a surviving spouse, he or she may qualify for pension, death compensation, or DIC, if the marriage to a Veteran occurred before or during his service, or after his service if certain requirements are met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.54 (2014). 

Specifically, death pension may be paid to a surviving spouse who has married the Veteran either (a) one year or more prior to the Veteran's death; (b) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (c) prior to the applicable delimiting dates of relevant periods of war.  38 C.F.R. § 3.54(a). 

Death compensation or DIC may be paid to a surviving spouse who has married the Veteran (a) before the expiration of 15 years after termination of the period of service in which the injury or disease which caused the Veteran's death was incurred or aggravated; (b) for one year or more; or (c) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 C.F.R. §§ 3.54(b) & (c). 

There is no dispute that the appellant and the Veteran were married in April 2009 and remained married until the Veteran's death in November 2009.  The evidence does not indicate that the parties ever divorced, nor is there any indication that their marriage was invalid due to legal impediment. 

For purposes of clarity, the record indicates that the Veteran had a prior marriage which ended in divorce in August 1986.  The appellant was also married before her marriage to the Veteran.  That marriage ended in divorce in January 2009. 

Therefore, as the evidence indicates that the Veteran and appellant were legally married from April 2009 until his death in November 2009, the appellant is established as a surviving spouse as defined by 38 C.F.R. § 3.50. 

With respect to eligibility to entitlement to death pension as a surviving spouse, however, the appellant is not eligible because she married the Veteran less than one year prior to his death in November 2009.  Moreover, the evidence of record does not indicate that the two had any children together.  There is no argument or potential applicability to the remaining exceptions under 38 C.F.R. § 3.54. 

The appellant seeks to establish that a common law marriage existed prior to April 2009.  In support of her appeal, the appellant has submitted various statements from friends and relatives stating that the Veteran and appellant behaved in a way which would establish a common law marriage prior to April 2009. 

Unfortunately, the record is clear that the appellant continued to be married to her ex-husband until January 2009 while cohabitating with the Veteran.  At no point has the appellant argued that she did not know she continued to be married to her ex-husband while cohabitating with the Veteran.  On the contrary, she has argued that her former spouse would not grant her a divorce until January 2009.  As the appellant was legally married to another man while cohabitating with the Veteran, there is a legal impediment to any type of marriage, common law or traditional.  

Having determined that there was a legal impediment to any kind of marriage prior to the appellant's divorce in January 2009, the only time period that can be considered to determine if there was a common law marriage is that from January 2009.  However, the Board need not reach the question as to whether a common law marriage existed from January 2009 as the Veteran passed away in November 2009 and therefore, the Veteran and the appellant would have been married less than one year at the time of his death.

However, for the sake of completeness, the Board notes that the record reflects that in January 2009, the Veteran and the appellant were residing in Georgia.  The marriage laws in the state of Georgia provide that "[n]o common-law marriage shall be entered into in this state on or after January 1, 1997".  O.C.G.A. § 19-3-1.1 (2014).  Therefore, Georgia does not recognize common law marriages as of January 1, 1997.  VA is bound by the laws of the jurisdiction where the alleged marriage is claimed to have occurred.  See 38 C.F.R. § 3.205(a)(6).  Therefore, even if they had cohabitated for a year prior to the Veteran's death, there would be no valid common law marriage.

Accordingly, since the Veteran and appellant were not married more than one year prior to his death, and since a common law marriage did not exist between the two parties, the appellant is not recognized as a surviving spouse for VA benefits. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment and personnel records, as well as any VA treatment records. 

Further, the appellant submitted marriage certificates, divorce decrees and statements from friends and family clarifying their relationship.  The appellant testified in front of the DRO.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims. 

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board sympathizes with the appellant regarding the loss of the Veteran and the inequities she believes result in not being entitled to VA benefits.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).


ORDER

The claim of entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits, is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


